872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven F. NEUTZLING, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 88-3562.
United States Court of Appeals, Sixth Circuit.
April 14, 1989.

Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and AVERN COHN,* District Judge.
PER CURIAM.


1
Steven Neutzling appeals a summary judgment entered in the United States District Court for the Northern District of Ohio affirming the Secretary of Health and Human Services' denial of his claim for disability insurance benefits.


2
Neutzling, who was born on July 30, 1950, has a twelfth-grade education and work experience as a steel laborer and brick mason's helper.  On July 17, 1985, Neutzling fell 35 feet from a catwalk at his workplace and suffered fractures of his right shoulder, right elbow, right scapula, pubis ramus, and several of his right-side ribs.  He was hospitalized and treated for these and related injuries;  he continues to receive physical therapy.  As a result of the accident, Neutzling's use of his right arm and hand has been severely restricted.  Neutzling claims that he is right-handed and that he has not worked since the accident.


3
On March 25, 1986, Neutzling filed an application for a period of disability insurance benefits.  His application was denied initially and upon reconsideration.  A hearing before an ALJ was held, and on January 12, 1987, the ALJ issued an unfavorable decision, which ultimately became the final decision of the Secretary.  On May 26, 1987, Neutzling filed this action for judicial review of the Secretary's decision.  With the written consent of the parties, the district judge referred this matter to a United States Magistrate to conduct all proceedings and to order the entry of judgment.  Both parties filed motions for summary judgment, and the magistrate ruled in favor of the Secretary.


4
On appeal, Neutzling contends that substantial evidence does not support the ALJ's findings that Neutzling has the residual functional capacity to perform a limited range of work and that there exist a significant number of jobs in the national economy which he can perform.  In particular, Neutzling challenges the ALJ's failure to expressly address his complaints of pain.  Neutzling also complains that, in determining whether he was entitled to a period of disability, the ALJ failed to differentiate between his initial period of recovery and therapy and subsequent periods of therapy.


5
While the final resolution of this appeal has not been without difficulty, we conclude after a very careful review of the entire record, considering it as a whole, that substantial evidence exists to support the judgment of the ALJ.  Therefore, it appears that the magistrate's determination in favor of the Secretary was correct.  Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation